The Honorable Jim Holt State Senator 2835 South 56th Street Springdale, Arkansas 72762
Dear Senator Holt:
I am writing in response to your request for an opinion "regarding the usage of funds from the Landfill Post Closure Trust Fund." Specifically, you state that A.C.A. § 8-6-1001 et seq. establishes the Landfill Post Closure Trust Fund. You state that this statute "delineates how the Trust Fund receives funding and describes how the funds are to be used." You also state, however, that "[a]t the last legislative session, $10,000,000 was taken from the Landfill Post Closure Trust Fund under Act 46 of the First Extraordinary Session of the 84th General Assembly. The $10,000,000 was used for projects in the state's General Improvement Fund." You ask that I "please provide [my] opinion as to the legality of the above transfer of funds from the Landfill Post Closure Trust Fund in light of the Arkansas statutes that point out the appropriate use of trust funds."
RESPONSE
Unfortunately, I cannot provide a response to your question because the constitutionality of Act 46 has been raised in litigation pending before a court in Pulaski County. See Roeben v. Applied Systems Technologies, etal., (OT-2001-00587 Pulaski County Circuit, 15th Division). The plaintiff, among other things, has asked for an injunction against any spending pursuant to Act 46. It is the policy of this office to decline to issue official opinions on matters that are the subject of pending litigation. I must consequently respectfully decline to render an opinion on your question.
Sincerely,
MIKE BEEBE Attorney General
MB:cyh